Case: 19-40559     Document: 00515796630          Page: 1    Date Filed: 03/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 25, 2021
                                   No. 19-40559
                                                                        Lyle W. Cayce
                                                                             Clerk

   Michael Garrett,

                                                            Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:13-CV-70


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   Per Curiam:*
          In 2013, plaintiff-appellant and Texas inmate Michael Garrett filed a
   pro se complaint against the Director of the Texas Department of Criminal
   Justice (“TDCJ”) alleging a policy of sleep deprivation in violation of the
   Eighth Amendment at the McConnell Unit in Beeville, where he was housed.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40559     Document: 00515796630          Page: 2   Date Filed: 03/25/2021




                                   No. 19-40559


   He now appeals an adverse final judgment following a bench trial. The
   district court concluded that the sleep schedule at the McConnell Unit did
   not violate the Eighth Amendment because the facility’s sleep schedule is
   reasonably related to legitimate penological purposes, and because Garrett
   had not proven that his sleep deprivation had caused him any physical injury.
   Before we can reach the merits of the appeal, however, we must examine
   whether this case is moot. On January 7, 2021, counsel for the TDCJ
   informed us that, two days prior, she learned that Garrett had been
   transferred to the Estelle Unit in Huntsville, another prison facility within
   the TDCJ, on February 17, 2020. As we do not presently have the facts
   necessary to determine mootness, we remand to the district court to
   determine whether Garrett is similarly being deprived of sleep at the Estelle
   Unit and, if so, whether that deprivation violates the Eighth Amendment.
          This matter is hereby REMANDED.




                                        2